AO IWAt>r;lL-rScuiugCondiIionsof^Rcl;asc(Ki.v
          filer Scuiu^i Cone                  05/12)                                                                     Page I of L--    Pages



&
[)S^\
                                      United States District Court
                                                                        for the

                                                         Western District of New York



                   United States of America                               )                ORDER SETTING CONDITIONS
                                 V.                                                                     OF RELEASE


                             De/efida'if                                   )      Case Number:               %iAIQT4
                                                                                                                     u
IT IS ORDERED that the release of the defendant is subject to these conditions:

     (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

      (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.

      (3) The defendant shall immediately advise the court, defense counsel, U.S. Attorney and the U.S. Probation and Pretrial
            Services office in writing before any change in address and telephone number.

      (4) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
            directed. The defendant shall appear at (if blank, to be notilied)

               U.S. District Court            on                                                                     and as directed thereafter.
                      Place                                                  Date and Time


                                           Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided thai;

(X) (5) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

( ) (6) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
                                                       __dollars ($                            ) in the event of a failure to appear as required
            or to surrender as directed for service of any sentence imposed.

                                                         Additional Condltiun.s of Release


      Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and
      the safely of other persons and the community.

 IT IS FURTHER ORDERED thai the release of the defendant is subject to the conditions marked below:

( ) (7) The defendant is placed in the custody of:
             (Name of person or organization):

             (City and state):                                                                          (Tel. No.)
 who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every elfort to assure the
 appearTicc of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant
 violates anv conditions of release or is no longer in the custodian's custody.

                                             Signed:
                                                                           Custodian or Proxy                                      Date

              DISIRIBVTIOS: (                          tlltil-tiNDANT       PRi: I KtAI. Sl/RVtCllS     U.S. A tTORNtiY      U.S. MARSHAL
AO 199E(I) Addilional Conditions ol Reli-'a5i:(Rev 03/151
                                                                                                                                       ,c? 4..     <>l   I PiijiCS
          /                                            Additioniil Conditions of Kelc.ise (continued)
(8) Th/defendant shall:
     ■ * ) (a) Report lo the Prctrial Services wilhin 24 hours ofrcletuse, telephone number (716) 551-4241 , and as directed ihcreatkr.
         ) (b) Execute a bond or an agreement to forleii upon failing to appear as required the rollowing sum oftnoney or designated property:

          ) (c) Post with the court the following indicia of ownership ofthe above-described property, or the ibllovving amount or percentage ol the
                     above-described:
          ) (d) Execute a bail bond with solvent securities in the amount ofS
          )•(e) Maintain or actively seek employment.
          /(0 Maintain or commence an educational program.
         ¥ I (g) Surrender any passport/passport card to: the Clerk of the Court'. Surrender other international travel documents to appropriate
         j           authorities (i.e. Enhanced Driver's l.icense or NEXUS card).
       >// (h) Not obtain a passport or other international travel document (i.e. Enhanced Driver's License or NEXUS card).
           )/ (i) Restrict travel to:           |                                      . unless court permission is granted to travel elsewhere.
                                      Ic address as ajlproved
              (j) Remain at a verifiable            ajipr     by Pretrial Services.
              (k) Avoid all contact with eodefendaitts and defendants in related cases unless approved by Pretrial Services.
           ) (!) Avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential w itness in the subject
                      investigation or prosecution, including but not limited to:
              (m) Submit to a mental health evaluation and/or treatment as approved by Pretrial Services. I'lic defendant shall contribute lo the cost ol
                      services rendered in an amount to be determined by the probation officer ba.scd on ability lo pay or availability of third party payments.
           ) (n) Return to custody each (vveek)day its of                      al)er being released each (week)day as of               for employment, schooling,
                      or the follow ing limited purpose(s):
              (o) Maintain residence at a hallway house or community corrections center, as approved by Pretrial Services.
           ) (p) Refrain from possessing a firearm, destructive device, or other dangerous weapon.
           ) (q) Refrain from ( )any            ( )excessive use of alcohol.
           ) (r) Refrain from any use or unlawful possession of a narcotic drug and other eonirolled substances defined In 21 U.S.C. § 802. unless
                      prescribed by a licensed medical practitioner, and/or any other mind altering substances.
           ) (s) Submit lo any method of le.siing required by the pretrial services office or the supervising officer lor cieiermlning whether the defendant
                      is using a prohibited substance. Such methods may be used with random frequency and Include urine testing, liie wearing ol a sweat
                      patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing, including co-payment.
                      Participate in a prosram of inpatient or oulpaiicni substance abuse therapy and counseling approved by Pretrial Services. I he defendant
                      shall contribute to the cost of services rendered in an amount to be determined by the probation officer based on ability to pay or
                      availability of third party payments.
                      Refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy ol any pmhitwcd
                      iub.vLujiee le.4ing or electronic monitoring which is (ara) required as a eondition(s) of release.
           )(v)(l) Participate in one of the following location re.striction programs and abide by all the requirements ol the program which( )will or( )will
                      not include electronic monitoring or other location verification system. You shall pay all or pad of the costs ol the program ba.<cd upon
                      your ability to pay as determined by the officer.
                     ( ) (i) Curfew. You are restricted to your residence every day ( )from              to         .or as directed by the officer.
                     ( )(ii) Home Detention. You arc restricted lo your residence at all limes except for employinem; education; religious sen iccs;
                                  medical, substance abuse, or mental health treatment: attorney visits; coud appe.iranees; coud-ordered obligations; or other
                                  activities as pre-approved by the officer.
                     ( )liii) Home Incarceration. You are restricted to your residence at all times except for medical needs or treatment, religious
                                  services, and coud appearances pre-approved by the officer.
            )(v)(2) Padicipate in one of the followint; location restriction programs and abide by all the requirements ol the program vvliieh will be
                      moiiitoKd by a Global Positioning Satellite system (G.P.S.). You shall pay all or pad ofthe costs of the program based upon your ability
                      to paViis determined by the officer.
                     (  (i) Curfew. You are restricted to your residence every day( )I'iluii        rn            as directed by the ofiieer.
                     ( )(ii) Home Detention. You are restricted to your residence at all limes except for employment; education; religious services;
                                  medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                  activities as pre-approved by the officer.
                      ( )(iii) Home Incarceration. You are restricted to your residence at all times except for medical needs or treatment, religious
                                  services, and coud appearances pre-approved by the otiiccr.
                  w) Repod wilhin 72 hours, to Pretrial Services any contact with ajiy law enrorecmeni personnel, including, but not limited to. any arrest,
                      questioning, or traffic^top.
     ( V)                                                                                                 /ypoYtS-
     (        )




   'por U.S. Passpods. the passpod will be returned to the U.S. Office ofPasspod Policy and Planning upon conviction; I'or I'oreign I'asspori.s. the
   passpod will be forwarded to the Bureau of Immigration and Customs Enforcement (ICE); The passpod will only be reiiirnod todetendant 11 the ease
   is dismissed.


                    DISTRIBUTION:           COURf             UEKFNDANl              PRIiTKIAL SERVICliS         US ATlORNhY           IIS. MAKSIIAI.
AO I WB(2) Addilional Conditions of Release (Kcv. 06/0'')
                                                                                                                                 A .■
                                                       Adciitioniil Conditions of Release (continued)

     ( n/)/ (x) The defendant is prohibited from possessing or downloading any pornography.
     (V ) (y) The defendant shall participate in the computer/internet monitoring program administered by the U.S. Probation Ofllcc. I he
                   defendant must provide the U.S. Probation Office advanced nolificalion of any compiiter(s), automated service(s). or
                   connected device(s). The U.S. Probation Office is authorized to install any application as necessary on coinputcr(s) or
                   connected device(s) owned or operated. The defendant may be required to pay the cost of monitoring services at a monthly
                   rate provided by the U.S. Probation Office. The U.S. Probation Office shall randomly monitor the defendant's compuier(s).
                   connected deviec(s), and/or storage media. The defendant shall consent to and cooperate with unannounced examinations ot
                   any computer equipment owned or used by the defendant, including but not limited to retrieval and copying of all data from
                   the computer(s), connected device(s), storage media, and any internal or external peripherals, and may involve removal ot
           ,       such equipment for the purpose of conducting a more thorough inspection.

     (>/) (z) The defendant shall participate in mental health intervention specifically designed for defendants charged with sexual offenses
                   including copayment for services as required by USPO. The defendant is to comply with the mandates of the treatment
                   program and is not to leave such treatment until discharge is agreed to by the U.S. Probation Otfice and treating agency.
                   The defendant shall not have any contact with any child under the age of 18 without the direct supervision of a responsible
                   adult If the defendant has inadvertent unsupervised contact with a chiW under the age of 18. it is to be immediately reported
                   to the U.S. Probation Olfice. Wtth                                 "tt)                               ClA,iiA>^n -
                   The defendant is prohibited from possessing any devices with imernet access, including devices such as but not limited to
                   game systems (PlayStation 3, PSP, Xbox, Wii) and cellular phones.




                  DISTRIBLmOS:             COURT            DF.KHNDANT       PKCTRlAl. Si;KVlCf-S       U S. AITORNIiY   US. MARStlAi.
AO 1090 Advii;!.'ol l'cnaliie^; and Sancliiiii';(Rev 09/05)                                                                   | t I'aucs
                                                              Advice of Pcnsiltics and Sanctions
TO THEDEFHNDANT:


 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

         A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a fine or
both.
        The commission ofa Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment of
not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the olfensc is a misdemeanor.
This sentence shall be in addition to any other sentence.
           Federal law makes it a crime punishable by up to 10 years of imprisonment and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness, victim
or informant; to retaliate or attempt to retaliate against a witness, victim, or informant; or to intimidate or attempt to intimidate a witness,
victim,juror, informant or officer of the court. The penalties for tampering, retaliating and intimidation are significantly more serious if
they involve a killing or attempted killing.

           If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (1)      an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
                   fined not more than $250,000 or imprisoned for not more than 10 years, or both;
          (2)      an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined not
                   more than $250,000 or imprisoned for not more than five years, or both;
          (3)      any other felony, you shall be fined not more than $250,000 or imprisoned for not more than two years, or both;
          (4)      a misdemeanor, you shall be fined not more than $100,000 or imprisoned for not more than one year, or both.

           A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                                  Acknowledgment of Defendant

          t acknowledge that I am the defendant in this case and that 1 am aware of the conditions of release. 1 promise to obey all
 conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.




                                                                                                           efendnnt




                                                                                          City and State


                                                                Directions to United States Marshal


(       fhc defendant is ORDERED released after processing.

( )The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that the
defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced before the appropriate
 judicial officer at the time and place specified, if still in custody.




                                                                                                                 Officer


                                                                                     JEREMIAH J.
                                                                                                       tf4'bTTucifeaf^ifeer
